Citation Nr: 0620412	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1977 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied service 
connection for PTSD.  The veteran duly appealed.  In April 
1998, the Board held that service connection for PTSD was not 
warranted.  The veteran was notified of that decision.

2.  The veteran subsequently attempted to reopen his claim 
for service connection for PTSD; however, by means of a 
September 2003 rating decision, the RO held that new and 
material evidence had not been submitted to reopen the claim.  
The veteran duly appealed.

3.  The evidence added to the record since the April 1998 
Board decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1998 Board decision holding that service 
connection for PTSD was not warranted is final and the claim 
is not reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002); 38 
C.F.R. § 20.1103 (2005).

2.  New and material evidence has not been received to reopen 
the claim of service connection for PTSD.  38 U.S.C.A. §§ 
5107, 5108 (West 2002); 38C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by March 2003 and October 2003 letters.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
information necessary to advance any contention regarding 
what constitutes new and material evidence to reopen a claim 
of service connection for post-traumatic stress disorder by 
means of the October 2003 letter.  As such, the veteran was 
aware and effectively notified of information and evidence 
needed to substantiate and complete his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); see also Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006).  

Because a preponderance of the evidence is against the claim, 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notice, and the 
record contains a January 2004 statement of the case 
following the October 2003 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
March 2003 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains service medical records, 
service personnel records, VA outpatient reports, and private 
medical records from the Denton County MHMR Center.  Notably, 
the veteran has not identified any further outstanding and 
relevant evidence in response to the March 2003 and October 
2003 VCAA letters.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that a medical examination is not required in 
this case.  As noted below, there is no evidence that the 
veteran has been diagnosed as having PTSD.  Thus, there is no 
credible, competent evidence attributing PTSD to service.  
Under these circumstances, there is no duty to provide an 
examination or opinion with regard to the claim on appeal.  
Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

Based on the foregoing, VA satisfied its duties to the 
veteran.

Laws and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2005).


Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f).  The diagnosis of a mental disorder 
must conform to the DSM-IV and be supported by the findings 
of a medical examiner.  See 38 C.F.R. § 4.125(a).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

Analysis

In a July 1995 rating decision and subsequent April 1998 
Board decision service connection for PTSD was denied on the 
basis that there was no evidence of a confirmed diagnosis of 
PTSD, nor was there evidence that the claimed in service 
stressor occurred.  At that time, the evidence of record 
included the veteran's statement, service medical records, 
and service personnel records.  

The veteran alleges that he was entitled to service 
connection for PTSD based upon in-service harassment.  He 
relates that on his first day of service he incurred a right 
elbow injury that resulted in an eight week convalescent 
leave.  When he returned to duty his drill sergeant and 
captain were not sympathetic and his physical profile was not 
honored.  He was forced to train before he was physically 
able and when he did not met the physical requirements he was 
kept awake for 24 hours at a time, placed on kitchen duty, 
phone orderly duty, and paint detail.  He submits that he was 
harassed to point that he signed his discharge papers.  

The veteran's service medical records are silent as to any 
diagnosis or treatment for PTSD.  Additionally, his personnel 
records did not indicate that the veteran was placed on any 
hazardous or harmful details.  In August 1977, the veteran 
was recommended for discharge due to his physical condition 
and inability to follow simple instructions.  Notations 
indicated that the veteran had been counseled as to his 
requirements as a trainee, his motivation, and willingness to 
perform.  The veteran was described as slow and sloppy in his 
performance and having constantly to be told to shave and 
shine his boots.  His bunk and locker were never properly 
prepared.  The captain recounted that the veteran was on sick 
call on numerous occasion due to his elbow injury and had a 
profile that required little or no training with physical 
therapy everyday.  The captain stated that the veteran had 
returned from convalescent leave with a poor attitude.  When 
the subject of returning him to training arose, he lost all 
desire to remain in service.  The veteran only displayed a 
good attitude and acceptable military bearing when performing 
duties in the orderly room.  

The April 1998 Board decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2005).

In March 2003, the veteran filed an application to reopen his 
claim of service connection for PTSD.  As noted, a final 
prior decision may be reopened and the disposition reviewed 
if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In this case, the 
evidence associated with the claims folder at the time of the 
April 1998 Board decision included the veteran's service 
medical records and service personnel records.  There was no 
medical evidence of record of a diagnosis or treatment for 
PTSD nor was there corroboration of the veteran's alleged 
stressor.

The additional evidence received since the last final 
decision in April 1998 includes VA treatment records and 
private treatment reports from Denton County MHMR Center.  VA 
treatment records indicated that the veteran has been 
diagnosed as having and is receiving treatment for a 
depressive disorder.  Treatment records for Denton County 
MHMR Center demonstrate that the veteran had not received 
psychiatric treatment prior to May 1996, wherein he was 
diagnosed as having severe and recurrent major depression, 
without psychotic features.   In April 2000, the veteran's 
diagnosis was changed to bipolar disorder, mixed with 
psychotic features.  Neither the VA nor the private medical 
records indicate that the veteran has been diagnosed as 
having PTSD.  In September 2003, the RO held that new and 
material evidence had not been presented to reopen the claim 
for service connection for PTSD.

The aforementioned medical evidence includes documentation of 
treatment for psychiatric disorder that began nearly ten 
years after the veteran's discharge from service; however, 
there is no indication that the veteran has been diagnosed as 
having PTSD nor has the veteran's alleged stressors been 
corroborated.  The Board notes that this additional evidence 
is not pertinent to the specific matter under consideration, 
whether there is a confirmed diagnosed of PTSD that is 
related to a corroborated in-service stressor.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final April 1998 Board decision 
is either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim.  Again, no probative evidence has 
been received which demonstrates that the veteran has been 
diagnosed as having PTSD that was incurred in or aggravated 
during service.  The Board concludes that new and material 
evidence has not been submitted and the claim of service 
connection for PTSD is not reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been presented to reopen 
the claim of service connection for PTSD.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


